Title: To James Madison from John Graham, [ca. 14 December] 1812
From: Graham, John
To: Madison, James


[ca. 14 December 1812]
In corroboration of what is stated in this Letter, it may not be improper to remark to the President that a Gentleman who was recently in this City from Caracas (Mr Picornell) stated to Mr Thos Brent that Mr Scott was held in some measure as a Prisoner and not permitted to carry on any corresp[ond]ence. This if true, accounts for the circumstance of no Letter having been received from him.
 
[Enclosure] [Jacob Clement to James Monroe]

Sir,Philada December 12th 1812
I beg leave to acquaint you that I have received information from several sources of the condemnation at Laguira by the royal party of the american vessels employd by government to carry out their donation to the sufferers in that province by the earthquakes last spring. Two vessels belonging to me were of the number, one of which was commanded by my son for whom I am extremely uneasy not having heard from him since June last. Notwiths[t]anding two vessels have arrived direct from these ungrateful people not a single letter has been received by them, by any American. And on inquiry I find they dare not bring an american as a passenger. I fear the crews of these vessels (and there must have been a number of them there[)] are suffering for the means of subsistance or immured in a Spanish prison. As the intercourse is in a measure stop’d and deprives those that would transmit succour to their freinds it would give them infinite pleasure if Government would despatch a small vessel for them. I am not much mistaken, when I say there is upwards of one hundred at Laguira & Porto Cavello. Be pleased sir to take the situation of these men under consideration and make it known to the President. If the President should Conclude to send for them I will cheerfully give my aid under the direction of Mr. Steel the collector as I feel more than common interest. I am sir with great respect your Most Obt Hbl Servt
Jacob Clement
